The indictment concluded—“ And so the jurors aforesaid, upon their oath aforesaid, do say that the said Ward, Roberts, and Reed, in manner aforesaid, and according to the conspiracy, combination, confederacy, and agreement, aforesaid, him, the said William P. Davis, of the goods and merchandise aforesaid, then and there did cheat and defraud, in evil example to all others in like case to offend, and against the peace and dignity of the commonwealth aforesaid.’ The defendants pleaded not guilty.
In this case, the defendants were all found guilty, and were sentenced to six months’ imprisonment, and to find security for their good behavior for the term of two years thereafter.
Note.—I have stated the indictment and judgment in the foregoing case, because it was expected that there would have been a motion in arrest of judgment, on the ground that the indictment did not charge any crime. If such had been the intention of the counsel for the defendants, it is supposed that it was abandoned from attending to the cases of Regina vs. Mackarty & Al., 2 Ld. Ray. 1179, and Rex vs. Wheatly, 2 Bur 1125. For the indictment in the first of these cases, vide 3 Ld. Ray. 325. Vide also 2 East. 30, Rex vs. Airey.